Case 1:17-cv-02887-PAB-STV Document 201 Filed 11/16/20 USDC Colorado Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                             Chief Judge Philip A. Brimmer


  Civil Action No. 17-cv-02887-PAB-STV

  JULIE CARLSON,

        Plaintiff,

  v.

  ANTHONY MORABITO;
  KIP ALBANESE;
  NATHAN SANTOS;
  TOM HALPER;
  CHRIS WHITE;
  JOSHUA M. KLIMASEWISKI;
  ALISIA KLIMASEWSKI;
  COLLEEN MAHONEY;
  TELLURIDE R-1 SCHOOL DISTRICT;
  VIRGINIA ACHTER;
  APEX CONSTRUCTION, LLC;
  CONNECT SKIS, LLC;
  JOHN DOE DEFENDANTS ONE THROUGH FIVE;
  MARY DOE DEFENDANTS ONE THROUGH FIVE; and
  DOE INSTITUTIONAL DEFENDANTS ONE THROUGH FIVE,

        Defendants.


                                           ORDER


        This matter is before the Court on defendant Telluride R-1 School District’s

  Request for Entry of Judgment Pursuant to Fed. R. Civ. P. 58(d) [Docket No. 200]. On

  December 13, 2019, Magistrate Judge Scott T. Varholak ordered plaintiff’s counsel,

  George Allen, to pay Telluride R-1 School District (the “School District”) and Colleen

  Mahoney, the former principal of Telluride Elementary School, reasonable attorneys’


                                              1
Case 1:17-cv-02887-PAB-STV Document 201 Filed 11/16/20 USDC Colorado Page 2 of 7




  fees and costs in the amount of $12,196.18. Docket Nos. 130 at 2, 191. Now the

  School District moves the Court to enter judgment under Fed. R. Civ. P. 58(a) and

  (b)(2). Docket No. 200.

  I. BACKGROUND

        This case arose out of the breakdown of the marriage between plaintiff and

  defendant Brian Carlson. Plaintiff alleged that, due to “an unlawful and

  extortionate conspiracy . . . organized and implemented by her former husband,” she

  was wrongfully jailed and otherwise prevented from having contact with her children.

  Docket No. 68 at 12, ¶ 10. On December 3, 2017, plaintiff filed this action. Docket No.

  1. In the Second Amended Complaint, plaintiff asserted five claims for relief: (1)

  damages for violations of the Racketeer Influenced and Corrupt Organizations Act of

  1970 (“RICO”), 18 U.S.C. §§ 1961-1968; (2) equitable relief for violations of RICO; (3)

  damages and forfeiture of property under the Colorado Organized Crime Control Act

  (“COCCA”), Colo. Rev. Stat. §§ 18-17-106 et seq.; (4) damages under the Civil Rights

  Acts of 1871, 42 U.S.C. §§ 1981-1988; and (5) injunctive relief. Docket No. 68 at

  74-81, ¶¶ 337-361.

        Defendants Carlson, the Town of Mountain Village, Chris Broady, Kip Albanese,

  Nathan Santos, Mahoney, the School District, and Tom Halper filed or joined motions to

  dismiss. Docket Nos. 72, 75, 101, 106, 124, 125, 129. Def endants Morabito, Joshua

  Klimasewski, Alisia Klimasewiski, Virginia Achter, Apex Construction, LLC, and Connect

  Skis, LLC have not entered appearances. On March 14, 2019, the School District and

  Mahoney filed a motion for sanctions under Fed. R. Civ. P. 11(c)(2) and 28 U.S.C.

  § 1927 and requested that the Court hold plaintiff’s counsel, George Allen, jointly and

                                              2
Case 1:17-cv-02887-PAB-STV Document 201 Filed 11/16/20 USDC Colorado Page 3 of 7




  severally liable for the School District and Mahoney’s fees. Docket No. 130 at 9. On

  March 25, 2019, the Court granted defendants Town of Mountain Village, Chris Broady,

  and Carlson’s motions to dismiss second amended complaint. Docket No. 137 at 16.

  Plaintiff filed a notice of voluntary dismissal as to all other defendants on the same day.

  Docket No. 138 at 2.

         On April 18, 2019, the Court entered final judgment, dismissing with prejudice

  plaintiff’s claims against defendants Town of Mountain Village, Chris Broady, and

  Carlson. Docket No. 144 at 2. On June 4, 2019, Judg e Varholak held a hearing on the

  School District and Mahoney’s motion for sanctions. Docket No. 172. On November 7,

  2019, Judge Varholak granted in part and denied in part the motion, finding that

  sanctions were appropriate under Rule 11 and Section 1927 as to the RICO claim

  brought against them by plaintiff. Docket No. 188 at 18. Judge Varholak ordered Mr.

  Allen to pay all reasonable fees and costs incurred as a result of his pursuit of the RICO

  claim after the School District and Mahoney moved to dismiss the second amended

  complaint. Id.

         On November 21, 2019, the School District and Mahoney filed an affidavit

  regarding fees and costs incurred. Docket No. 189. Plaintiff did not respond to this

  affidavit. On December 13, 2019, Judge Varholak found the attorneys’ fees and costs

  reasonable and ordered Mr. Allen to pay them in the amount of $12,196.18. Docket

  No. 191.

  II. ANALYSIS

         The School District cites Rule 58(a) and (b)(2) to support its motion for judgment.

  Docket No. 200 at 1. Rule 58(a) states that “[e]very judgment and amended judgment

                                               3
Case 1:17-cv-02887-PAB-STV Document 201 Filed 11/16/20 USDC Colorado Page 4 of 7




  must be set out in a separate document, but a separate document is not required for an

  order disposing of a motion . . . (3) for attorney’s fees under Rule 54.” Fed. R. Civ. P.

  58(a). Rule 58(b)(2) states that “[s]ubject to Rule 54(b), the court m ust promptly

  approve the form of judgment, which the clerk must promptly enter when . . . (B) the

  court grants other relief not described in this subdivision (b).” Fed. R. Civ. P. 58(b)(2).

  Rule 58(d) allows a party to request that a judgment be “set out in a separate document

  as required by Rule 58(a).” Fed. R. Civ. P. 58(d).

         Rule 54(d)(2) provides the procedure for entering a judgment for attorney’s fees.

  However, Rule 54(d)(2)(E) states that “[s]ubparagraphs (A)-(D) do not apply to claims

  for fees and expenses as sanctions for violating these rules or sanctions under 28

  U.S.C. § 1927.” Fed. R. Civ. P. 54(d)(2)(E). Thus, the question becomes whether

  attorney’s fees and costs awarded under Rule 11 and Section 1927 are “attorney ’s fees

  under Rule 54,” such that entry of a separate judgment is not required under Rule

  58(a). Fed. R. Civ. P. 58(a)(3). There is conflicting caselaw on this issue.

         In Feldman v. Olin Corp., 673 F.3d 515 (7th Cir. 2012), plaintiff’s lawyers argued

  that, because an award of attorneys’ fees was based in part on Rule 11 sanctions, the

  award was outside the scope of Rule 54. Id. at 516. They contended that, as a result,

  the attorneys’ fees were not covered by Rule 58(a)(3) and therefore required a separate

  judgment. Id. at 516–17.

         The court rejected the argument, holding that “[a]ll that the reference in Rule

  58(a)(3) to ‘an order disposing of a motion for attorney’s fees under Rule 54’ (emphasis

  added) can sensibly be understood to mean is that Rule 54, the rule on judgments,



                                               4
Case 1:17-cv-02887-PAB-STV Document 201 Filed 11/16/20 USDC Colorado Page 5 of 7




  makes awards of attorneys’ fees one type of judgment and Rule 58 designates it as a

  type of judgment for which a separate judgment document is not required.” Id. at 517.

  The court further held that the fact that the attorneys’ fees were awarded under Rule 11

  instead of Rule 54 made no difference as to the requirement of entering a separate

  judgment. Id. This was because Rule 54 specifies procedures for asking for attorneys’

  fees that are inapplicable to a Rule 11 motion because Rule 11 has its own procedures.

  Id. “Rule 58 should not be read to mean that some motions for awards of attorney’s

  fees are ‘under’ Rule 54 and others are ‘under’ something else and therefore require a

  separate judgment . . . .” Id.

          In United States v. Business Recovery Servs., L.L.C., 2012 WL 3064253, at *2

  (D. Ariz. July 26, 2012), the court followed Feldman and declined to enter a separate

  judgment for attorney’s fees associated with contempt proceedings. Id.

          The court in Mason Tenders Dist. Council of Greater New York v. Phase Constr.

  Serv., Inc., found that Rule 58 prevented it from entering a separate judgment for

  reasonable expenses under Rule 37(a)(5)(A) for motions to compel discovery. 2018

  WL 4682012, at *2-3 (S.D.N.Y. Sept. 28, 2018).

          Because Rule 58(d) only allows parties to move for a separate judgment
          document as required by 58(a) and because Rule 58(a) does not require
          a separate judgment for any award of attorney’s fees and costs, even one
          involving sanctions, the Court finds that it lack the power to enter a
          separate judgment document pursuant to a Rule 58(d) motion.

  Id. at *3.

          Some courts, however, enter a separate judgment before the litigation

  concludes. “Courts routinely enter judgment in the amount of sanctions when an



                                              5
Case 1:17-cv-02887-PAB-STV Document 201 Filed 11/16/20 USDC Colorado Page 6 of 7




  attorney fails to satisfy the amount of the sanction award, even when the overarching

  litigation is not yet terminated.” Burgie v. Euro Brokers, Inc., 2008 WL 4185701, at *8

  (E.D.N.Y. Sept. 8, 2008) (citing Caidor v. Fed-Ex Home Delivery, 2007 WL 2693609, at

  *6 (N.D.N.Y. Sept. 11, 2007); Knipe v. Skinner, 1993 WL 241329, at *1 (N.D.N.Y. June

  25, 1993)). In Burgie, the court entered judgment requiring counsel for the plaintiff to

  pay sanctions representing part of the defendant’s costs and fees associated with

  making the sanctions motion. Id. at *2, 8.

         The court in Rodriguez v. ACCC Ins. Co., 2019 WL 9270456, at *1 (D. Ariz. May

  10, 2019), concluded that a separate judgment for attorneys’ fees and costs was likely

  not necessary under Rule 58, but was also not prohibited. Id. The court elected to

  enter a separate judgment to avoid any possible confusion surrounding the

  appealability of the order for attorneys’ fees because other claims were still pending.

  Id. Similarly, the court in Stingray Music USA, Inc. v. UCAST LLC, 2020 WL 2489069,

  at *2 (S.D.N.Y. May 14, 2020), entered final judgment of sanctions imposed for

  discovery violations while the underlying litigation continued.

         The Court agrees with Rodriguez, 2019 WL 9270456, at *1, that Rule 58 does

  not prohibit the entry of judgment for attorneys’ fees. The Court enters judgment for

  Telluride R-1 School District against Mr. Allen in the amount of $12,196.18.

         Accordingly, it is




                                               6
Case 1:17-cv-02887-PAB-STV Document 201 Filed 11/16/20 USDC Colorado Page 7 of 7




        ORDERED that Telluride R-1 School District’s Request for Entry of Judgment

  Pursuant to Fed. R. Civ. P. 58(d) [Docket No. 200] is GRANTED.



  DATED November 16, 2020.


                                        BY THE COURT:



                                        PHILIP A. BRIMMER
                                        Chief United States District Judge




                                           7
